Case 2:18-cv-11477-SDW-CLW Document 53 Filed 07/31/20 Page 1 of 1 PageID: 914




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  HENRY CHURCH VI, individually and on                    Civil Action No. 18-11477 (SDW) (CLW)
  behalf of all others similarly situated,

                        Plaintiff,
                                                          ORDER
                  v.

  GLENCORE PLC, et al.,
                                                          July 31, 2020
                        Defendants.


 WIGENTON, District Judge.
         This matter, having come before this Court on Defendants’ Glencore PLC, Ivan

 Glasenberg, and Steven Kalmin’s (“Defendants”) Motion to Dismiss the Amended Putative Class

 Action Complaint for lack of personal jurisdiction, forum non conveniens, and for failure to state

 a claim pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), and this Court having

 considered the parties’ submissions, for the reasons stated in this Court’s Opinion dated July 31,

 2020,

         IT IS on this 31st day of July, 2020

 ORDERED that Defendants’ Motion to Dismiss is GRANTED.

                                                     /s/ Susan D. Wigenton   .
                                                     SUSAN D. WIGENTON, U.S.D.J.
 Orig:          Clerk
 cc:            Cathy L. Waldor, U.S.M.J.
                Parties
